                      UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO


 SHAAKIRRAH R. SANDERS,
                                               Case No. 3:19-cv-00225-BLW
        Plaintiff,
                                               MEMORANDUM DECISION AND
         v.                                    ORDER

 THE UNIVERSITY OF IDAHO,
 COLLEGE OF LAW, a public
 university governed by the STATE
 BOARD OF EDUCATION, et al.,

        Defendants.



                                INTRODUCTION

      Before the Court is Plaintiff Shaakirrah R. Sanders’ unopposed Motion to

for Leave to File an Amended Complaint (Dkt. 15). For the reasons explained

below, the Court will grant the motion.

                                 BACKGROUND

      Plaintiff filed this lawsuit in June 2019. After filing her initial complaint –

and well before the deadline established in the Scheduling Order, see Dkt. 12 –

plaintiff filed a motion seeking to amend her complaint. Plaintiff wishes to amend

her complaint to: (a) correctly identify Defendant University of Idaho as governed


MEMORANDUM DECISION AND ORDER - 1
by the Board of Regents of the University of Idaho; (b) name Defendant Mark

Adams in his individual capacity as well as his official capacity; (c) add Defendant

Jerrold Long in his official capacity; and (d) make minor corrections to the existing

factual allegations. Defendants do not oppose the motion.

                                   DISCUSSION

      Motions to amend are analyzed under Federal Rule of Civil Procedure 15(a).

Rule 15(a) is a liberal standard and leave to amend “shall be freely given when

justice so requires.” AmerisourceBergen Corp. v. Dialysist West, Inc., 465 F.3d

946 (9th Cir. 2006). When determining whether to grant leave to amend, the Court

considers five factors to assess whether to grant leave to amend: “(1) bad faith, (2)

undue delay, (3) prejudice to the opposing party, (4) futility of amendment; and (5)

whether plaintiff has previously amended his complaint.” Allen v. City of Beverly

Hills, 911 F.2d 367, 373 (9th Cir. 1990).

      Having considered these factors, the Court will grant leave to amend. Most

significantly, plaintiff is well within the deadline established in the Scheduling

Order and the defendants do not oppose the motion. Otherwise, there are no

indications of bad faith, undue delay, or prejudice to the opposing party.

                                      ORDER

      IT IS ORDERED that:

      (1) Plaintiff’s Motion to Amend (Dkt. 15) is GRANTED.


MEMORANDUM DECISION AND ORDER - 2
     (2) Plaintiff is directed to formally file its First Amended Complaint within 7

        days of this Order.

                                            DATED: December 18, 2019


                                            _________________________
                                            B. Lynn Winmill
                                            U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 3
